      Case 2:17-cv-07290-ODW-PJW Document 62 Filed 09/27/19 Page 1 of 1 Page ID #:669




                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL
 Case No.        2:17-cv-07290-ODW (PJWx)               Date                   September 27, 2019
                 Consol. 2:18-cv-00433-ODW (PJWx)
 Title           Lawrence Davis et al. v. 630 W. Broadway, LLC et al.


 Present: The Honorable          Otis D. Wright II, United States District Judge
                Sheila English                             Not reported                         N/A
                Deputy Clerk                       Court Reporter / Recorder                  Tape No.
          Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Not present                                           Not present
 Proceedings (In Chambers):

      The Court has reviewed the Response filed by Plaintiffs and Plaintiffs’ counsel to the
Court’s Order to Show Cause. (ECF No. 61.) The Order to Show Cause is hereby
DISCHARGED.

         IT IS SO ORDERED.
                                                                                   :     00
                                                   Initials of Preparer   SE




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                 Page 1 of 1
